KRUSE, J.,
dissents upon the ground that the act of the Legislature, so far as it assumes to *1128grant to a private corporation the use of the public right of the streets and highways of the state, is unconstitutional and void; it being not merely a declaration of the powers of the corporation, but an attempt to confer a valuable property right (People v. O’Brien, 111 N. Y., 1, 18 N. E. 692, 2 L. R. A. 255, 7 Am. St. Rep. 684) by private act, without expressing the same in the title of said act.
SPRING, J., not sitting.